Citation Nr: 1455420	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a disability of the left hand including fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Seattle, Washington, Regional Office (RO), which denied service connection for several claimed disabilities including a left knee disability, a left wrist disability, and limited flexion of fingers of the left hand.  

During the appeal, a January 2009 rating decision granted service connection for left wrist disorder, postoperative tendon repair.  Therefore that claim is not before the Board on appeal.  

The Veteran testified at a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is in the clam file.  Although the Veteran's original claim stated that he was claiming service connection for a left knee disability, at the hearing the Veteran clarified that his claim pertained to the right knee.  

He also clarified that he is claiming service connection for a disability of the left hand including fingers, which he claims as due to or part of his service-connected left wrist disability, postoperative tendon repair.  To reflect this the Board has recharacterized the issue as listed on page one.

In March 2014 the Board remanded the case for further development, and thereafter in an August 2014 rating decision, the RO granted service connection for a right knee disability.  Thus that claim is no longer on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Veteran is claiming service connection for a disability of the left hand including fingers, claimed as due to or part of his service-connected left wrist disability, postoperative tendon repair.  Pursuant to a Board remand in March 2014 the Veteran was afforded a VA examination in May 2014 to address that issue.  During that examination no imaging studies of the hand were performed.

The report of the May 2014 VA examination is unclear as to whether the examiner examined the left as opposed to the right hand, as it initially includes a diagnosis of right hand pain associated with a laceration injury to the right wrist in service; and the examiner concluded that there was no specific diagnosis for this.  

In another part of the report, however, the examiner remarked regarding a left wrist laceration in 1985 in service requiring tendon repair involving the thumb at that time.  The examiner made findings that the hand examination was normal, and concluded that the evidence was insufficient to warrant a current diagnosis of any disability in the left hand; and that it was less likely than not that the vague hand symptoms are related to the wrist tendon repair in service because the thumb was not involved, and because the Veteran was asymptomatic for more than 20 years.  

Although the May 2014 VA examiner found no diagnosis pertaining to the left hand including fingers, diagnoses and impressions of chronic pathologies of the left hand and fingers are shown in clinical records on file, such as the following.  A February 2012 report of medical imaging of the left hand shows early scattered degenerative joint changes present.     

A February 2012 VA examination for hand and finger conditions contains a diagnosis of left hand arthritis, and includes findings of limitation of motion or evidence of painful motion for the left thumb.  The report noted findings of functional loss or impairment of the thumb and little finger of the left hand, and pain on movement of the thumb.  Hand grip on the left was rated at 4/5 (active movement against some resistance.  

VA treatment records show that in recent years the Veteran has had complaints of  progressive left hand pain and weakness, which he associated with his 1985 injury involving a lacerated tendon in the wrist.  An August 2007 VA electromyogram study concluded with an assessment that EMG shows definite axonal loss (radial) nerve injury, which appears to be associated with complaints of left hand pain and weakness.  

Significantly, in an October 2014 Informal Hearing Presentation, the representative questions the qualifications of the VA examiner, who specializes in internal medicine, in view of the obvious neurological issues with respect to the claimed disability.  The Board agrees.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA or private medical treatment records pertinent to the Veteran's claimed disability of the left hand including fingers.

2.  After completion of the above development, schedule the Veteran for VA examination by a neurologist.  The entire claim file (i.e., any paper claim file and any medical records contained in VBMS/Virtual VA, CAPRI, and AMIE) must be provided and available to the examiner for review.  

All indicated tests and studies must be conducted, including X-ray or other appropriate imaging studies of the left hand including fingers to include tests for neuromuscular and orthopedic (including soft tissue) pathology, and any other diagnostic testing indicated by reported complaints or symptoms.

Identify all chronic pathologies of the left hand including of the fingers.  For any diagnosed disability of the left hand including fingers, the examiner must opine as to whether it is at least as likely as not that such chronic condition: 
(i) is related to or had its onset during service; 
(ii) was aggravated during service; 
(iii) was caused by or aggravated by a service-connected disability, to include the Veteran's service-connected left wrist disability, postoperative tendon repair.
 
In offering each of these opinions, the examiner must comment on any report by the Veteran of a continuity of symptoms since service; and comment of the clinical evidence of diagnosed impairments of the left hand and fingers, including any arthritis (degenerative joint changes) present in the left hand; functional loss/impairment of the thumb and hand grip; and radial nerve axonal loss as it pertains to the left hand including fingers.
 
3.  Then readjudicate the appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






